Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 August 2022 has been entered.
 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 4, 5, 8-10, 12, 13, 16-18, 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO 2017/133661) in view of Xu et al. (US 2020/0128258).
Regarding claim 1, Chen discloses a method for video processing (fig. 4), comprising: 
applying a two-step sequential refinement process to a video block of a video (fig. 4, steps 430 and 440), wherein the two-step sequential refinement process includes:
a first step of refining motion vectors of a video block by using a motion refinement process (pars. 3, 11, 25, 37; fig. 4, step 430); 
a second step of performing a prediction sample refinement for a part of components of the video block using refined motion vectors of the video block resulting from the first step (pars. 38-40; fig. 4, step 440, where the predictors are generated based on the refined final motion vectors of step 430); and 
performing a video processing on the video block based on the refined prediction sample resulting from the prediction sample refinement (fig. 4, step 450).
Chen does not explicitly disclose wherein the motion refinement process is independent from the prediction sample refinement, and wherein the motion refinement process is applied based on a cost calculation between different prediction samples in different prediction list.
In the same field of endeavor, Xu discloses wherein the motion refinement process is independent from the prediction sample refinement, and wherein the motion refinement process is applied based on a cost calculation between different prediction samples in different prediction list (pars. 103-112).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Chen to include the teachings of Xu in order to improve/refine MV based on starting points (Xu, par. 103).
Chen further discloses wherein the prediction sample refinement is implemented in a bi-directional optical flow (BIO) technique (fig. 4, step 420).
Regarding claim 2, see teachings of claim 1.  Chen further discloses wherein the refined motion vectors are used for performing a prediction sample refinement for a chroma component of the video block (pars. 38-40).
Regarding claim 4, see teachings of claim 1.  Chen further discloses wherein the refined motion vectors are used for performing a prediction sample refinement for a luma component of the video block (par. 39).
Regarding claim 5, see teachings of claim 1.  Chen further discloses wherein the motion refinement process is a multi-step refinement process or a one-step refinement process (par. 42).
Regarding claim 8, see teachings of claim 1.  Chen further discloses wherein the video processing comprises at least one of encoding the video block into a bitstream representation of the video block and decoding the video block from the bitstream representation of the video block (fig. 4).
Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 8.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 5.

Claim(s) 3, 11, 19, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Xu, and further in view of Hsu et al. (US 2020/0128258).
Regarding claim 3, see teachings of claims 1 and 2.  Chen and Xu does not explicitly disclose wherein, the chroma component includes at least one of component Cr and component Cb.
In the same field of endeavor, Hsu discloses wherein, the chroma component includes at least one of component Cr and component Cb (par. 14).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Chen and Xu to include the teachings of Hsu in order to process color video (Hsu, par. 14).
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 23, see teachings of claim 1.  Chen and Xu does not explicitly disclose the motion refinement process is performed multiple times, wherein the (i-1)th refined motion vectors are used as a start searching point in the i-th motion refinement process, i = 1, ..., N, wherein N is a non-negative integer number.
In the same field endeavor, Hsu discloses the motion refinement process is performed multiple times, wherein the (i-1)th refined motion vectors are used as a start searching point in the i-th motion refinement process, i = 1, ..., N, wherein N is a non-negative integer number (pars. 72, 73).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Chen and Xu to include the teachings of Hsu in order to improve coding efficiency (Hsu, par. 70).

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Xu and Hsu, and further in view of Liu et al. (US 10,477,237).
Regarding claim 24, see teachings of claims 1 and 23.  Chen, Xu, and Hsu does not explicitly disclose wherein fractional motion vectors are rounded to integer MVs and are then used as the start searching point.
In the same field endeavor, Liu discloses wherein fractional motion vectors are rounded to integer MVs and are then used as the start searching point (col. 2, lines 45-49).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Chen and Xu and Hsu to include the teachings of Liu in order to obtain the refined motion vectors (Liu, col. 2, lines 45-49).

Prior Art not relied upon:  Please refer to the references listed in attached PTO-892, which are not relied upon for the claim rejections, since these references are pertinent to the disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262.  The examiner can normally be reached on Mon - Fri, 6AM - 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486